DETAILED ACTION
	1.	This action is in response to the application filed on 8/4/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 10615696) in view of Yamazaki et al. (US 8098056).
Regarding claim 1: Jung et al. disclose a capacitor management circuit (i.e. circuit of figures 6-7) for a power management circuit (i.e. figures 6-7), wherein the power management circuit comprises a converter (i.e. 310) having first (i.e. Vin) and second ports (i.e. second port at SL and ground), the capacitor management circuit (i.e. circuit of figures 6-7) comprising a plurality of capacitor modules (i.e. 330, 340), and wherein each capacitor module comprises: 
(i.e. 314) and a capacitor (i.e. C1) coupled (i.e. electrically coupled) in series between two terminals (i.e. terminals at SL and ground/Vo1) of the second port (i.e. port of 310); and 
b) a control circuit (i.e. circuit of figure 7) configured to detect state information (i.e. provided to 317, 372) of the corresponding capacitor (i.e. capacitor of 330, 340), and to control operation state of the switch (i.e. output of 380), in order to realize independent control of each capacitor (i.e. control the switch S14, S15 by signal p1 and p2), 
 	but does not specifically disclose the converter is a bidirectional converter.
 	Yamazaki et al. disclose a (i.e. figure 1) a bidirectional converter which has flexibility to be applicable in various conditions and performs stable switching of operation mode at high efficiency.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Jung et al.’s invention with the bidirectional converter as disclose by Yamazaki et al., because the a bidirectional converter which has flexibility to be applicable in various conditions and performs stable switching of operation mode at high efficiency. An electronic device which supplies power in various conditions and operates with excellent efficiency is also provided.
Regarding claim 11: Jung et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the bidirectional converter and the capacitor management circuit of claim 1, and further comprising a bidirectional controller configured to control switching states of switches in the bidirectional converter, in order to achieve bidirectional power transmission between the first and second ports.
(i.e. figure 1) the bidirectional converter and the capacitor management circuit of claim 1, and further comprising a bidirectional controller configured to control switching states of switches in the bidirectional converter, in order to achieve bidirectional power transmission between the first and second ports.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Jung et al.’s invention with the bidirectional converter as disclose by Yamazaki et al., because the a bidirectional converter which has flexibility to be applicable in various conditions and performs stable switching of operation mode at high efficiency. An electronic device which supplies power in various conditions and operates with excellent efficiency is also provided.
Regarding claim 15: Jung et al. discloses a capacitor management (i.e. circuit of figures 6-7) method for a power management circuit (i.e. figures 6-7) comprising a converter (i.e. 310) having first (i.e. Vin) and second ports (i.e. second port at SL and ground), the method comprising: 
a) detecting (i.e. by 371, 372) state information (i.e. provide to 371, 372 from 330 and 340) of a plurality of capacitors (i.e. C1 and C2) coupled in parallel between the second port (i.e. terminal at SL and ground) of the bidirectional converter; and 
b) controlling operation states (i.e. control by 380) of a plurality of switches (i.e. S14, S15) that are respectively coupled in series with the capacitors (i.e. C1 and C2) according to the state information (i.e. provide to 371, 372 from 330 and 340), in order to independently control each capacitor (i.e. control the switch S14, S15 by signal p1 and p2),
but does not specifically disclose the converter is a bidirectional converter.
(i.e. figure 1) a bidirectional converter which has flexibility to be applicable in various conditions and performs stable switching of operation mode at high efficiency.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Jung et al.’s invention with the bidirectional converter as disclose by Yamazaki et al., because the a bidirectional converter which has flexibility to be applicable in various conditions and performs stable switching of operation mode at high efficiency. An electronic device which supplies power in various conditions and operates with excellent efficiency is also provided.

Allowable Subject Matter
5.	Claims 2-10, 12-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/           Primary Examiner, Art Unit 2838